The defendant was convicted before the Recorder of the Township of Raritan of violating the provisions of R.S. 4:22-26 by cruelly abusing and needlessly torturing and tormenting a chicken, thereby inflicting unnecessary cruelty upon it, and a fine of $25 was imposed. The defendant appealed to the Monmouth County Court, where the conviction was reversed after a trial denovo before the county judge sitting without a jury. Plaintiff appeals from the judgment of the county court.
Plaintiff argues that a review of all the issues of fact by this court will result in a finding in favor of the plaintiff. While Rules 1:2-20 and 4:2-6 authorize this court to make new or amended findings of fact on an appeal such as this, they also require us to give due regard to the opportunity of the trial court to judge of the credibility of the witnesses. In this case the evidence was conflicting and the finding of the trial judge is supported by substantial evidence. We see no justification for disturbing it. Walcutt v. Holiday Motors, 1 N.J. Super. 117
(App. Div. 1948).
The judgment under appeal is affirmed. *Page 505